Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 10/05/2022, in response to the rejection of claims 1-3, 5-14, 16-19, 23 from the final office action, mailed on 06/15/2022, by amending claims 8-9, 16-17, 23 and canceling claims 1-3, 5-7, 8-10, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “when the nozzle side walls of the adjacent nozzles are against each other” of Claim 1 should be “when the first and second nozzle side walls of the adjacent nozzles are against each other”.

 (2) The “the at least one recess is two or more recesses” of Claim 13 would have a better form, if amended to be “the at least one recess comprises two or more recesses”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 12-14, 16-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “an expansion distance (G) from each other in the direction of the output surface” of Claim 8 raises an insufficient antecedent basis issue.
The limitation will be examined inclusive of “an expansion distance (G) from each other in a direction of the output surface”.

(2) The “having a depth (T) from a surface of the first nozzle side wall” of Claim 1 is not clear, because of the “a surface”.
Claim 1 recites both “having a depth (T) from a surface of the first nozzle side wall” and also “defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall”.
Does the “surface” is different from the “outer side surface” or the same?
The limitation will be examined inclusive of “a depth (T) from the outer side surface of the first nozzle side wall.

(3) The “the at least one gas channel is provided between the first and second recess side walls at the nozzle output surface; or 
the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is positioned adjacent a first of the two or more recesses and the second recess side wall which is positioned adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface” of Claim 13 raises an insufficient antecedent basis issue.
Claim 13 has a structure of A, B, or C.
Therefore, the second and third “the at least one gas channel” should be “at least one gas channel”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Claim 12 recites the “the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle”.
Claim 1 recites “wherein the outer side surfaces of the first and second nozzle side walls of the adjacent nozzles of the two or more nozzles are arranged at an expansion distance (G) from each other” and also “when the nozzle side walls of the adjacent nozzles are against each other”.
Therefore, the claim 1 intrinsically presents “the two nozzles are arranged to be adjacent by facing each other”, which includes the limitation of Claim 12 
Thus, the “the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle” of the claim 12 fails to further limit the claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicants’ arguments filed on 10/05/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718